internal_revenue_service number release date index number --------------------------------- ------------------------------- -------------------------------------- ------------------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc ita b07 plr-141605-12 date date re request for private ruling under sec_168 ------------------------------------------------------------------ -------------- --------------------------- ------------------- ----------------------------------------------------------------- ------------------------------------------------------------------ -- --- ---------------- legend taxpayer state date city a b c d location dear ------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling under sec_168 of the internal_revenue_code taxpayer represents that the facts are as follows taxpayer is a state limited_liability_company taxpayer was formed on date taxpayer’s principal_place_of_business is city it uses the accrual_method of accounting and has a calendar_year end taxpayer has two members a a state corporation holds a d percent interest in taxpayer and b a state corporation holds a c percent plr-141605-12 interest in taxpayer and is the managing member of taxpayer each of a and b are domestic corporations neither of which has an election in effect under sec_936 taxpayer has not elected to be treated as an association_taxable_as_a_corporation pursuant to sec_301_7701-3 of the income_tax regulations and thus is treated as a partnership for federal_income_tax purposes taxpayer is engaged principally in the business of developing a solar project that will be located in location the project the project will include tangible_property that will be subject_to a depreciation allowance pursuant to sec_168 the depreciable_property the depreciable_property will be used predominantly in location none of the depreciable_property will be either tax-exempt_use_property or tax- exempt bond financed property as such terms are defined in sec_168 none of the depreciable_property will be imported_property covered by an executive_order under sec_168 taxpayer will not make an election pursuant to sec_168 to depreciate any of the depreciable_property under the alternative_depreciation_system of sec_168 ruling requested taxpayer requests a ruling that during such time that i the depreciable_property is owned by the taxpayer ii taxpayer is comprised solely of u s_corporations excluding corporations which have an election in effect under sec_936 or u s citizens who are not entitled to the benefits of sec_931 or sec_933 and iii the depreciable_property is used in location the depreciable_property will qualify for the exception under sec_168 and accordingly will not be treated as property that is used predominately outside the united_states law and analysis sec_168 provides that any tangible_property used predominantly outside the united_states during the taxable_year must be determined under the alternative_depreciation_system of sec_168 sec_168 lists exceptions to sec_168 for certain property used outside the united_states sec_168 provides that property will not be treated as used predominantly outside the united_states if the property is owned by a domestic_corporation other than a corporation which has an election in effect under sec_936 or by a united_states citizen other than a citizen entitled to the benefits of sec_931 or sec_933 and which is used predominantly in a possession_of_the_united_states by such a corporation or such a citizen or by a corporation created or organized in or under the law of a possession_of_the_united_states plr-141605-12 the background of sec_168 provides insight in determining whether sec_168 applies to domestic partnerships where all of the partners are domestic corporations none of which has an election in effect under sec_936 or united_states citizens none of whom is entitled to the benefits of sec_931 or sec_933 the rules in sec_168 are derived from former sec_48 prior to sec_168 provided in relevant part that for purposes of sec_168 rules similar to the rules under sec_48 including the exceptions contained in sec_48 shall apply in determining whether property is used predominantly outside the united_states when former sec_48 was repealed as a deadwood provision in sec_168 was amended to incorporate the enumerated exceptions contained in former sec_48 see of the omnibus budget reconciliation act of publaw_101_508 the act the language of sec_168 is the same as the language in former sec_48 prior to its repeal in the senate_finance_committee stated the following comment in relevant part on the reason for the enactment of former sec_48 your committee’s amendment extends the application of the investment_credit provision to property used in a possession by a u_s_person or by a corporation organized in a possession provided the property would otherwise have qualified for the investment_credit this rule is not extended if the property is owned or used in the possession by u s persons who are presently exempt from u s tax due to the application of the special provisions of the code which exempt u s persons who derive substantially_all of their income from a u s possession sec_931 sec_932 sec_933 sec_934 s rep no 89th cong 2d sess 1966_2_cb_1100 based on this senate report it appears that congress intended former sec_48 to apply to united_states persons even though the literal language of former sec_48 applied to united_states citizens or domestic corporations when former sec_48 was enacted in the term united_states_person was defined under sec_7701 of the code as meaning a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation and d any estate_or_trust other than a foreign_estate or foreign_trust within the meaning of sec_7701 of the code similar to former sec_48 the literal wording of sec_168 applies to domestic corporations or united_states citizens but not to domestic partnerships however the repeal of the deadwood provisions and the amendment to sec_168 by of the act were not intended to be substantive changes in the tax law h_r rep no 101st cong 2d sess date sec_7701 defines the term united_states_person as a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation d plr-141605-12 any estate other than a foreign_estate within the meaning of sec_7701 and e any trust if a court within the united_states is able to exercise primary supervision over the administration of the trust and one or more united_states persons have the authority to control all substantial decisions of the trust in light of the legislative_history of sec_168 and former sec_48 we believe that sec_168 is intended to apply to a domestic_partnership where all of its partners are domestic corporations that do not have an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 conclusion in this case taxpayer represents that the project which includes the depreciable_property will be located in and used predominantly in location which is a possession_of_the_united_states taxpayer also represents that taxpayer is a state limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer has two members a and b each of which is a domestic_corporation neither a nor b has an election in effect under sec_936 and taxpayer is the sole owner of the depreciable_property for federal_income_tax purposes based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that provided taxpayer is a domestic_partnership where all of its partners are domestic corporations other than a corporation which has an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 the depreciable_property is property described in sec_168 and thus the depreciable_property will not be treated as property that is used predominantly outside the united_states within the meaning of sec_168 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including subsections of sec_168 other than sec_168 further no opinion is expressed or implied concerning the tax consequences of future ownership changes of taxpayer under sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director plr-141605-12 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely patrick clinton patrick clinton assistant to branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
